Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/23/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all the disclosed references are irrelevant and unrelated to the subject matter as claimed (i.e., a pet bed).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Reasons for Allowance
Applicant’s amendment filed on 8/23/21, with respect to claims 9-17, have been fully considered and are persuasive.  Therefore, the rejection on 5/26/21 has been withdrawn.  For conclusion, claims 9-17 are now allowed.
the prior art of record fails to disclose or render obvious a motivation to provide a pet bed having the combination, especially wherein the upper outer member includes a third closure element and the lower outer member includes a fourth closure element, wherein the fourth closure element of the upper bolster cover connects to the first closure element of the lower bolster cover, wherein the third closure element of the upper outer member connects to the second closure element of the lower bolster cover such that the upper outer member covers the upper surface of the second fiber-filled cushion member, and the lower outer member of the upper bolster cover separates the first foam cushion member from the fiber-filled second cushion member, of structural limitations such as claimed in claims 9-17, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644